Citation Nr: 1207334	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for a left knee disorder.

In October 2007, the Board issued a decision denying the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC). 

In a September 2009 memorandum decision, the Court vacated the October 2007 Board decision and remanded the case to the Board for further readjudication.

In August 2010, the Board remanded this appeal to the VA RO for further development.  The development has been completed.  The case has been returned to the Board for appellate disposition.

The appeal is again REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claim can be properly adjudicated.  

At his November 2010 VA examination, the Veteran reported that he was currently receiving SSA disability benefits for, in pertinent part, his left knee disorder.  The Veteran's Virtual VA claims file currently contains a Social Security Administration (SSA) letter dated in August 2005, which grants the Veteran disability benefits as of September 11, 2004.  The Veteran filed his service connection claim in April 2003.  Thus, during the pendency of this appeal, the Veteran began receiving SSA disability benefits for his left knee disorder.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's claim.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the SSA decision and medical records pertinent to the SSA letter dated in August 2005, which granted the Veteran disability benefits as of September 11, 2004.  

If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.







(CONTINUED ON THE NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



